 GENERAL FURNITURE CORPORATION479MEMBERRODGERS,dissenting :I cannot agree with my colleagues' denial of the Petitioner's mo-tion to submit additional evidence to the Board which would, amongother things, tend to show that the Petitioner is a union which tradi-tionally represents the crafts here sought.The petitions in this proceeding were filed on December 4, 1953.A hearing was held on January 12, 13, and 14, 1954. Briefs werefiled on February 4, 1954.Subsequent to the hearing and the filing ofbriefs, the Board, on March 1, 1954, issued its decision inAmericanPotashdChemical Corporation,107 NLRB 1418, in which it an-nounced for the first time the traditional union test as a prerequisitein craft severance cases.The motion in question was filed on March24,1954.It is crystal clear from the above chronological statement that whenthe hearing was held in January 1954, the Petitioner had no possibleway of knowing that the Board would at some future time promul-,gate a new rule in cases of this kind.Under these circumstances, itgoes without saying that when the hearing was held the Petitionerpresented only such evidence as it deemed necessary in the light ofthe Board policy that prevailedat that time.To now deny the Peti-tioner the opportunity to adduce testimony for the purpose of meetingthe Board's new test-a test which did not come into existence untilsome time later-is to penalize the Petitioner because it did not possessthe powers of divination at the earlier date. I regard this as mostunjust and inequitable.My colleagues apparently are satisfied that they can decide thatthe Petitioner failed to meet the newly established traditional uniontest,without any evidence before them on the-.record-a failure in nowise occasioned by the Petitioner but rather by the Board's ownchange of its policy while the present case was pending. I am unableto do so. I find that I must have the pertinent evidence with respectto this issue before me before I can reach a determination.For the foregoing reasons, I must necessarily dissent from thatportion of the majority decision which dismisses the Petitioner'spetitions for failure to show that the Petitioner is the traditionalunion within the meaning of theAmerican Potashdecision.GENERALFURNITURE CORPORATION 'andUNITEDFURNITUREWORKERSOF AMERICA, CIO, PETITIONER.Case No. 9-RC-2183.July 27,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George LoVerde,,hearing offi-1 As amended at the hearing.109 NLRB No. 60. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDcer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.2Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Employer moved to dismiss the petition on the grounds that(1) the Petitioner is not a labor organization within the meaning ofthe Act because it is a Communist-dominated organization, (2) its offi-cers are Communists and that the non-Communist affidavits filed bythem are fraudulent, and (3) Alexander Sirota, a key member ofPetitioner, did not file a non-Communist affidavit, and should be re-quired to do so. In support of these motions, the Employer requestedthe issuance of subpenas to various officers of Petitioner and to Sirota,and offered to prove that certain officers of Petitioner and Sirota havea record of past Communist activities as well as a record of presentCommunist activities.Both the request for subpenas and the offer ofproof were denied by the hearing officer.As to (1), the record shows that Petitioner is an organization inwhich employees participate and which exists for the purpose, inwhole or in part, of dealing with employers concerning grievances,labor disputes, wages, rates of pay, hours of employment, or conditionsof work.Accordingly, we find this contention to be without merit.3As to (2), inAmerican Communications Association v. Herzog et al.,110 F. Supp. 220 (D. C., D. C.), the court held that the Boardlacks authority to investigate the truth and validity of affidavitsfiled under Section 9 (h) and permanently enjoined the Board fromconducting any such investigation.4This holding has been reaffirmedin two recent decisions.5The Employer's contention that the court'sreservationin theUnited Electrical, Radio and Machine Workerscaseas to what its position would be if it can be shown that the membershipwas awareof the falsity of the affidavits, permits the Board to ignorethe general rule and in this instance go behind the affidavits is withoutmerit, for the reason that there is no allegation that the membershipwas aware that Petitioner's officers had filed false affidavits. Indeed,the Employer urges as one of the reasons such an investigation shouldbe held is to inform the membership of such alleged falsity.As to (3)2 For the reasons set forth in paragraph numbered 2,the hearing officer's denial of theEmployer's offer of proof relating to matters dealing with Petitioner's compliance statuswas proper.Although the hearing officer acted improperly in denying the Employer's re-quest for the issuance of subpenas,Townsend Sash, Door&Lumber Company,96 NLRB950, we find such error was not prejudicial, for the reason that the purpose of the sub-penas was to adduce evidence as to a matter not subject to litigation in this proceeding,as more fully explained in paragraph numbered 2.8 Sunbeam Corporation,89 NLRB 469, 473, 94 NLRB 844.4 AmericanCable &Radio Corporation,102 NLRB 877;UnitedTanners,Inc.,103 NLRB760, 761.5 Farmer v. United Electrical, Radio & Machine Workers,Civil No 11729, 211 F. 2d 36(C. A. D C ), cert. denied 347 U. S. 943;Farmer v. International Fur & Leather Workers,Civil No. 11729, 117 F. Supp. 35 (D. C , D. C.), cert. denied 347 U. S 943. GENERAL FURNITURE CORPORATION481the compliance status of a union which is required to comply is a matterfor administrative determination and not one to be litigated in a com-plaint or representation proceeding.6Although compliance mattersmay not be litigated in Board complaint or representation proceed-ings, it has been Board practice to permit parties to representation orcomplaint proceedings to cause to be instituted an administrative in-vestigation of those compliance matters which the Board may properlydecide in collateral proceedings before the Board.We intend to con-tinue that practice.7However, the Employer's offer of proof at thehearing on the merits is not sufficient to warrant the Board in orderinga collateral proceeding, inasmuch as the offer contains no allegationsnor does it otherwise indicate that the Employer has evidence thatPetitioner has omitted from its constitution the designation of anypositionas an officefor the purpose of evading or circumventing thefiling requirements of the Act.The Employer's statement in its briefthat it has asserted facts which would give the Board reasonable causeto believe that the Union evaded the filing requirements of Section 9(h) is not borne out by the record. Accordingly, we find that the hear-ing officer's denial of the Employer's offer of proof was proper and hisdenial of the Employer's request for the issuance of certain subpenaswas not prejudicial error.As the Board is administratively satisfiedthat at all pertinent times herein, the Petitioner has been and now isin compliance with Section 9 (f), (g), and (h), of the Act, and as theEmployer's offer of proof is not sufficient to warrant the Board inordering a collateral proceeding, the Employer's motion to dismissthe complaint on the ground that the Petitioner is not in compliance isdenied."We find further that Petitioner is a labor organization within themeaning of Section 2 (5) of the Act, and that it claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in agreement as to the scope of the appropriatebargaining unit, but disagree as to whether employees Milo Beaversand Hugh Douglass are supervisors within the meaning of the Act.They agree that employees Harold Hopkins, the plant foreman, LynnMoore, foreman of the upholstering department, and George Schifet,foreman of the cable assembling department are supervisors as de-fined in the Act, and the record supports their position.The Em-ployer contends that Milo Beavers, foreman of the woodshop, andHigh Douglass, shipping and receiving clerk, occupy the same po-8 SeeCoca-Cola Bottling Company of Louisville,Inc.,108 NLRB 490, and cases citedtherein° SeeCoca-Cola Bottling Company of Louisville, Inc., ibid.8SeeCoca-Cola Bottling Company of Louisville,Inc, ibid. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDsition in their departments, as do Moore and Schifet, in their depart-ments, and have the same authority and privileges, and are thereforesupervisors.The record shows that Beavers became foreman of the woodshop2 weeks before the hearing when Hopkins, who had held the job previ-ously, became plant foreman.Hopkins was instructed by the generalmanager to inform Beavers that he was the supervisor of the wood-shop and that his duties and privileges in that capacity were the sameas had been exercised by Hopkins.Among other things, Hopkins,as woodshop foreman, had possessed and exercised the authority ef-fectively to recommend the hire and discharge of employees. Beaversreceives the customary benefits which the Employer gives to all su-pervisors, such as greater pay than that received by production em-ployees, extra vacations, days off with pay, and a larger year-endbonus.Beavers directs the work of the production employees in thewoodshop.We find that, notwithstanding the fact that Beaversoperates a band saw 25 percent of the time,9 he is a supervisor withinthe meaning of the Act, and we will exclude him from the unit.Douglass was employed by the Employer approximately a yearbefore the hearing, and works in the shipping department which hasone other full-time employee, Bob Rutherford.Douglass is respon-sible for the shipment of all goods that are shipped by motor freight.He contacts the motor freight carriers, and determines which one toengage for particular shipments.He keeps all records. In his ca-pacity as receiving clerk, he receives goods which have been returnedfor repairs and normally decides whether the goods should be re-paired, doing minor repairs himself, and seeing to it that the goodsare sent to the proper department for those repairs which he cannothandle himself.When not busy in the motor freight department hechecks on the work of Rutherford who handles the shipping of allgoods which are shipped in the Employer's own trucks.Douglassdetermines whether or not additional help is needed in the shippingand receiving department and requests additional help from Hop-kins who usually grants his request.Though the Employer statedthat Douglass has authority effectively to recommend the hire anddischarge of employees, he has never exercised such authority, andDouglass stated that he had never been informed that he had suchauthority.Douglass stated further that when he was hired, he wastold that Rutherford was in charge. The Employer stated that hetold Rutherford that he had no supervisory authority.Rutherfordand Douglass receive the same rate of pay.Douglass has receiveddays off with pay when he was sick, and received a year-end bonussimilar to that received by supervisors.On the basis of the entire9 Ideal Roller& Mfg.Co., 104 NLRB 931. CONE BROTHERS CONTRACTING CO.483record we are persuaded that Douglass is responsible for the orderlyoperation of his department and that he responsibly directs and con-trols the activities of other employees, who are assigned to him upondemand, and that he exercises the only authority within his depart-ment aside from the plant foreman who has overall responsibility.Accordingly, we find that Douglass is a supervisor within the mean-ing of the Act and we will exclude him from the unit.The Petitioner indicated on the record that it thought Joseph Bul-lock should be excluded from the unit on the grounds of his close andconfidential relationship with the Employer's plant manager.Bul-lock is employed as a welder in the plant, and his wife is employed asa domestic servant by the plant manager. On these facts we can per-ceive no reason for excluding Bullock from the unit, and we shallinclude him.We find that all production and maintenance employees employedby the Employer at its Columbus, Ohio, plant, including truckdrivers,but excluding all office employees, guards, professional employees,and supervisors as defined in the Act, constitute an appropriate unitfor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.[Text of Direction of Election omitted from publication.]CONE BROTHERS CONTRACTINGCo.andUNITED STONE AND ALLIEDPRODUCTSWORKERS OF AMERICA,CIO,PETITIONER.CaseNo.10-RC-2572.July 27, 1954Supplemental Decision and Certification of RepresentativesOn March 17, 1954, pursuant to a Decision and Direction of Elec-tion of the National Labor Relations Board, an election by secret bal-lot was conducted under the direction and supervision of the RegionalDirector for the Tenth Region among the employees of the Employerin the unit found appropriate by the Board.Upon the conclusionof the election, the parties were furnished a tally of ballots whichshowed that there were approximately 414 eligible voters (includingchallenged voters) and that 129 valid ballots were cast for the Peti-tioner, 77 for the Intervenor, 129 against the participating labor or-ganizations, 11 were challenged, and 3 were void.No choice on theballot having received a majority of the valid ballots cast, the num-ber of challenged ballots being insufficient to affect the results of theelection, and no objections having been filed, the Regional Directorscheduled a runoff election pursuant to Section 9 (c) (3) of the Act1.09 NLRB No. 15.334811-55-vol. 109---32